Citation Nr: 0724877	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  09-05 30977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel




INTRODUCTION

The veteran had active duty service from January 1966 to 
January 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Waco, Texas 
Regional Office (RO) of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  A respiratory disorder was not manifest during service.

2.  Chronic obstructive pulmonary disease is not attributable 
to service, including herbicide exposure.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1116(a)(3), 1154 
(a), 1154 (b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a supplemental statement 
of the case (SOC) or a supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In March 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The March 2005 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  VA advised him to send medical evidence that 
showed the diagnosis and earliest symptoms of the chronic 
obstructive pulmonary disease.  

The Board finds that the content of the March 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  An August 2005 SOC, prepared by a 
decision review officer, provided the veteran with yet an 
additional 60 days to submit more evidence.  Subsequently, in 
March 2006, the VA sent him a letter per Dingess v. 
Nicholson, supra, advising him to submit any evidence not 
previously presented to VA.  A January 2006 SSOC constituted 
subsequent process.  

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  In a 
March 2006 letter, the veteran was provided with the 
provisions of the Dingess case.

II.	Analysis

The veteran's service records indicate that he served in the 
Army during wartime in the Republic of Vietnam.  He is, 
therefore, presumed to have been exposed to herbicides 
(including Agent Orange).  38 C.F.R. § 3.307(a)(6)(3).  There 
is no assertion that a respiratory condition arose during 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
are not applicable.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may be awarded under 38 C.F.R. 3.307(a) if 
a veteran has been exposed to herbicides, even though there 
is no record of the claimed disease or disability during 
service, as long as it manifests to a degree of 10% or more 
at any time (with exceptions not relevant to this matter) 
after service.  38 C.F.R. §§ 3.307(a).  The diseases which 
may be granted presumptive service connection include 
diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. 3.309(e).

In this case, chronic obstructive pulmonary disorder is not 
one of the diseases to which 3.309(e) applies.  Therefore, 
service connection may not be presumed.  38 C.F.R. § 3.307.  
Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, however, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In order to establish service connection for a claimed 
disorder, the facts, shown by evidence, must establish: (1) a 
current disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a nexus between the claimed 
in-service disease or injury and the current disability.  
38 C.F.R. § 3.303.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
C.F.R. § 3.303(a).  "When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin ... such doubt will be resolved in 
favor of the claimant."  38 C.F.R. § 3.102.  "It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
Id.  

The service medical records are silent as to any injury or 
manifestation of a respiratory or pulmonary disease or 
complaints of such.  Furthermore, there is no lay evidence 
either made during the veteran's years in service or 
attesting to his years in service which state that he had a 
pulmonary condition in service to raise a remote possibility 
of the in-service onset of chronic pulmonary obstructive 
disease.

The veteran complained of various respiratory issues in 
February 2003, then again, on separate occasions, through 
December 2005.  In February 2003, the veteran stated that his 
breathing difficulties started about 5 years ago.  He said 
that he worked on cabinets.   The record from the VA 
examiners show a progression from a diagnosis of mere 
suspicion of a viral infection causing productive cough and 
ineffective airway clearance, with X-Rays showing no obvious 
unusual masses, to a seeming suspicion of obstructive lung 
disease with air trapping, a diagnosis of asthma, and finally 
a notation of prior "history" of chronic obstructive 
pulmonary disease.  Periodic exams occasionally reported no 
wheezing and clear lungs.  The reports note that the veteran 
does not always take his medication as instructed.  By June 
2005, pulmonary function tests indicated severe obstruction.  

In this case, there is no evidence of a respiratory disorder 
during service.  Rather, the service medical records were 
generally silent and at time of separation the lungs, chest 
and chest X-ray film were normal.  This tends to establish 
that a chronic respiratory disorder was not present in 
service.  The record is also silent in proximity to 
separation from service.  In fact, when seen in 2003, the 
veteran reported an onset approximately 5 years earlier, 
rather than an in-service onset. Cumulatively, the evidence 
establishes that there was a remote onset of a respiratory 
disability.

The veteran has alleged that his respiratory disability is 
attributable to service, to include Agent Orange exposure.  
However, he is not a medical professional and his opinion is 
not competent.  The Board also notes that there is no other 
competent evidence of a nexus to service.  The veteran first 
complained of his disability decades after his discharge from 
service, noting that it had been present for the past 5 
years.  Furthermore, VA physicians and pulmonary specialists 
saw the veteran at earlier stages of his disease and then 
again as it deteriorated, and X-rays were taken.  At no point 
did the VA examiners relate his pulmonary condition to his 
period of service.

At this time, there is no competent evidence of a respiratory 
disease in service and no competent evidence linking the 
remote onset to service.  In view of the above, service 
connection for obstructive chronic pulmonary disorder is 
denied.  The evidence is not in equipoise and the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


